Order entered November 24, 2015




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-15-01350-CV

                           HARSHAL S. PATEL, Appellant

                                           V.

                          PLAINSCAPITAL BANK, Appellee

                   On Appeal from the 134th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DC-13-14216

                                       ORDER
      We DENY as moot appellee’s motion to dismiss the appeal.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE